ADVISORY ACTION ATTACHMENT
AMENDMENTS
3.	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because:
a)	They raise new issues that would require further consideration and/or search.
The amendments dated 1/14/2022 further limit the claims to: oligonucleotide coding tags; the software is configured to determine an identity of the target nucleic acid based on sequence information; and a linkage between a oligonucleotide coding tag and a target nucleic acid. These new limitation further narrow the scope of the claims, and thus requires additional search and consideration because the claims now require these additional limitations.  These new limitations were not present at the time of the final rejection, and therefore will not be searched.
b)	They raise the issue of new matter.
The amendments relate in part to the configuration of the software. The elements must be reevaluated in the context of the written description rejection made in the Final action dated 10/14/2021. While elements of claim 26 were incorporated into claim 2, the entirety of claim 26 was not incorporated.

REQUEST OF RECONSIDERATION/OTHER
12.	The request of reconsideration has been considered but does NOT place the application in condition for allowance because:



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634